                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                      Case No. 17-cv-05554-JST (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9              v.
                                                                                            Re: Dkt. No. 68
                                  10     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff Ellen Hardin’s motion to quash a dozen subpoenas served by

                                  14   Defendants Mendocino Coast District Hospital, et al. ECF No. 68. Hardin filed the motion in

                                  15   violation of the Court’s Standing Order on Discovery, which states that “[i]f the parties are unable

                                  16   to resolve their dispute informally after a good faith effort, including meet and confer efforts

                                  17   conducted by lead counsel, the parties have two options,” which are to contact the Court to arrange

                                  18   for a telephonic conference or prepare a joint statement of not more than five pages. Hardin did

                                  19   neither.

                                  20          Defendants represent that they have withdrawn without prejudice seven of the twelve

                                  21   subpoenas, so there is no active dispute to resolve as to those. Tektronix produced documents to

                                  22   Defendants, but Defendants destroyed them pursuant to Federal Rule of Civil Procedure

                                  23   45(e)(2)(B), and Southern Coos Hospital & Health Center responded that it has no responsive

                                  24   documents, so there is also no live dispute as to those subpoenas.

                                  25          Hardin’s last two employers, Antelope Valley Hospital and Community Regional Medical

                                  26   Center, produced documents before the current motion was filed. However, that does not moot

                                  27   Hardin’s arguments that those documents may contain privileged or confidential materials, and

                                  28   Rule 45(e)(2)(B) expressly addresses the situation where protected materials were produced in
                                   1   response to a subpoena. The Court ORDERS Defendants to produce to Hardin the documents

                                   2   produced by Antelope Valley Hospital and Community Regional Medical Center within 30 days

                                   3   so that Hardin may assert any applicable objections under Rule 45(e)(2)(B). If Hardin has any

                                   4   such objections, the parties must meet and confer and raise any unresolved disputes pursuant to

                                   5   the Court’s Standing Order.

                                   6          As for the subpoena to Lower Umpqua Hospital, a prospective employer that chose not to

                                   7   employ Hardin, the subpoena appears significantly overbroad, but it also seems likely that Lower

                                   8   Umpqua would not have any responsive documents other than Hardin’s job application and any

                                   9   internal documents discussing the reasons for not hiring her. The Court ORDERS the parties to

                                  10   meet and confer and within two weeks either to agree upon a revised subpoena to Lower Umpqua

                                  11   or raise the dispute over the scope of that subpoena pursuant to the Court’s Standing Order.

                                  12   Pending resolution of the scope of this subpoena, the Court STAYS Lower Umpqua’s obligation
Northern District of California
 United States District Court




                                  13   to comply. Defendants are ORDERED to serve to Lower Umpqua with this order immediately.

                                  14          Hardin is ADMONISHED to comply with the Court’s Standing Order on Discovery.

                                  15          Hardin’s request for sanctions is DENIED.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: January 3, 2019

                                  20

                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
